        Case 1:12-cv-01726-AT-KNF Document 77 Filed 04/10/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
DAVID LEAPARD and IMF FINANCE SA on their                               :
Own behalf and on behalf of all others similarly                        :
situated,                                                               :
                                                                        : Case No. 1:12-cv-01726 (AT)(KNF)
                                             Plaintiffs,                :
                                                                        :        STATUS REPORT
                  v.                                                    :
                                                                        :
ALLEN T.Y. CHAN, et al.,                                                :
                                                                        :
                                             Defendants.                :
                                                                        :
------------------------------------------------------------------------x


        Pursuant to the Court’s Order dated March 19, 2019, (Dkt. No. 76), Lead Plaintiffs David

Leapard, IMF Finance SA, and Myong Hyon Yoo (“Lead Plaintiffs”) respectfully submit this

update to the prior case status report in the above-captioned action (the “Action”).

        WHEREAS, the Action currently pending in this Court is stayed in lieu of parallel ongoing

class action proceedings in Ontario and Quebec and ongoing insolvency proceedings in Ontario

(the “Canadian Actions”);

        WHEREAS, Lead Plaintiffs previously filed status reports with the Court regarding

ongoing developments with respect to this Action, including the latest Status Report dated March

19, 2018 (Dkt. No. 75) (the “Status Report”);

        WHEREAS, on March 30, 2012, and in response to the parallel Canadian Actions and this

Action, Sino-Forest Corporation (“Sino-Forest”) sought and was granted protection from its

creditors (the “Canadian Insolvency”) pursuant to the Canadian Companies’ Creditors

Arrangement Act, resulting in an automatic stay of this Action and the Canadian Actions, subject

to the Plan of Compromise and Reorganization approved on December 12, 2012 by the Honorable
       Case 1:12-cv-01726-AT-KNF Document 77 Filed 04/10/19 Page 2 of 3



Geoffrey B. Morawetz, the Ontario Superior Court judge presiding over the Canadian Actions;

       WHEREAS, on February 4, 2013, Sino-Forest sought recognition of its Canadian

Insolvency in the U.S. by commencing an action pursuant to Chapter 15 of the United States

Bankruptcy Code in the United States Bankruptcy Court, Southern District of New York, entitled

In re Sino-Forest Corp., No. 13-10361 (S.D.N.Y. Bankr. Feb. 4, 2013) (the “U.S. Bankruptcy

Action”) which action was terminated in 2017;

       WHEREAS, on June 9, 2015, Lead Plaintiffs advised the Court in Lead Plaintiffs’ periodic

Status Report (Dkt. No. 50) that, given the ongoing parallel proceedings in the Canadian

Insolvency and Canadian Actions, continuance of the voluntary stay in this Action was both

reasonable and necessary to avoid duplication of effort and expense;

       WHEREAS, the Court granted continuance of the stay on June 10, 2016 (Dkt. No. 51);

       WHEREAS, at various times settlements have been reached with certain Defendants

through coordinated proceedings between the Canadian Actions and this Action, which resulted in

the dismissal of most of the Defendants in this Action, and such settlements were accordingly

recognized in the U.S. Bankruptcy Action and by this Court as described in the relevant Status

Reports (see also Dkt. Nos. 45, 55, 59, 69, 71, 73 and 75);

    LEAD PLAINTIFFS HEREBY INFORM THE COURT OF THE FOLLOWING
    DEVELOPMENTS REGARDING SINO-FOREST’S INSOLVENCY PROCEEDINGS
    AND THE CANADIAN ACTIONS:

       1.      Since the last Status Report, counsel for the Lead Plaintiffs in this Action have

consulted with Canadian class counsel periodically regarding the status of the Canadian Action

against the remaining individual defendant (Chan). We had expected to dismiss the Action as the

Canadian action was drawing to a close, but Canadian counsel requested that we not dismiss the

Action as yet. Since the last status report, the Ontario Securities Commission has ordered

Defendant Chan to pay $60 million and, it is our understanding that collection efforts are


                                                2
       Case 1:12-cv-01726-AT-KNF Document 77 Filed 04/10/19 Page 3 of 3



underway. In addition, Chan appealed a judgment obtained by the liquidating trustee in Ontario

and that appeal remains pending. We will discuss again with Canadian counsel whether the current

Action needs to remain open. We will advise the Court of the result of those discussions;

       2.     Accordingly, continuing the stay will conserve the resources of all parties and the

Court until completion of the proceedings in the Canadian Actions and the Canadian Insolvency;

and

       3.     Counsel is available at the Court’s convenience should it have any questions.

Dated: April 10, 2019                           Respectfully submitted,

                                                COHEN MILSTEIN SELLERS
                                                & TOLL PLLC

                                                       /s/ Richard A. Speirs
                                                RICHARD A. SPEIRS (RS-8872)
                                                88 Pine Street, Fourteenth Floor
                                                New York, NY 10005
                                                Telephone: (212) 838-7797
                                                Facsimile: (212) 838-7745
                                                Email: rspeirs@cohenmilstein.com

                                                              -and-

                                                STEVEN J. TOLL
                                                1100 New York Avenue, N.W.
                                                West Tower, Suite 500
                                                Washington, DC 20005
                                                Telephone: (202) 408-4600
                                                Facsimile: (202) 408-4699
                                                Email: stoll@cohenmilstein.com

                                                Attorneys for Lead Plaintiffs and the
                                                Proposed Class




                                               3
